The Swiss Helvetia Fund, Inc. Annual Meeting of Stockholders June 16, 2010 2 2 Macro-Economic Conditions 3 3 Swiss Highlights 4 Switzerland: differentiating factors (I) •Switzerland resilience attributable to business friendly policies and low tax rates, attracting foreign corporations, wealthy individuals and high value added jobs supporting domestic spending and real estate prices •Monetary policy independent from Europe •Strength of the mid and small caps sector which exhibits üStrong exposure to emerging markets üLeadership in global niche markets üRepositioning into high value added industries away from low tech to mitigate appreciation of domestic currency and to reduce pressure from international competition •Public debt at only 40% of GDP, balanced budget in 2009, close to balanced in 2010-2011 •Internal reforms aimed at constantly strengthening international competitiveness, and by concluding free trade agreements with non-EU countries Unlike in the EU, broad monetary supply is still showing positive growth Switzerland: differentiating factors (II) 5 Swiss economy less impacted by the subprime crisis and in reasonably good shape •Swiss government debt has never been excessive compared to other economies •Fiscal surplus in 2009 with a very limited deficit expected in 2010 •Swiss debt-to-GDP likely to be below 50% over the next few years, while majordeficits are being experienced throughout the world, particularly in developed economies •Improvement in government finances increased Switzerland’s room to react to the financial crisis Switzerland 6 7 Relatively robust recovery in the Swiss economy • Swiss GDP was reduced by 1.5% in 2009 • Swiss economic recovery outpaced the recovery in Eurozone % change of real GDP over previous year Switzerland economic growth Quarterly growth contributions •Swiss export sector recovered dramatically in last four quarters •Solid state of Swiss private consumption •Massive drop in the inventories component •Component weight to GDP: private consumption (59%), government consumption (11%), fixed investment (21%), exports (54%), imports (44%) Exports contribution: 4.8% in Q1 2010 GDP 8 Switzerland consumer sentiment picking up since mid 2009 Private consumption throughout the financial crisis remarkably resilient % change of real private consumption and consumer sentiment Switzerland leading economic indicator recovering since mid 2009 •State of the business sector confirmed the positive trend in place for a couple of months reaching the highest level since September 2006 •The most recent strengthening of the CHF has only had a limited impact on companies’ results •May PMI managed to push further into record territory •Business activities have moved back above their long-term trend with continued improvement of the Swiss business sentiment % change over previous years Impressive intervention from the Swiss National Bank on foreign exchange 11 Currencies Swiss Franc vs. Euro / Swiss Franc vs. USD (12/31/09 - 6/4/10) •Swiss Franc benefits from safe haven status on the back of Eurozone sovereign debt crisis and related unwind CHF carry trade from Eastern Europe •SNB remains committed to its policy to prevent an excessive strengthening of the franc •SNB expected to normalize the monetary policy sooner than ECB •Gradual appreciation expected versus Euro in 2010 •SNB limits the CHF appreciation against the Euro through intervention corresponding to an appreciation of the USD against Swiss Franc Source: Bloomberg 13 Europe sovereign debt crisis •The Euro 750 billion Europe stabilization package resolves the near-term funding squeeze in Greece and overall liquidity issue in Europe •It doesn’t address the solvency problem in the long run as fiscal integration is still lacking in Europe •A debt restructuring for Greece is almost unavoidable •The fiscal tightening measures based on the austerity plans that will be put in place by most European countries will weigh on Eurozone economic growth for the next years •Most of the fiscal efforts announced involve cutting expenses rather than increasing taxes involving an annual spending cut of 0.5% of GDP for France and Germany •Tax hikes if any fall on the consumer, VAT as an example, rather than on corporate •ECB has started buying corporate and government bonds on the secondary market in an attempt to lower bond yields in Portugal, Spain and Greece 14 Europe: money growth and inflation •ECB will remain on hold in the coming months as inflation pressures remain subdued •Broad money growth still contracting resulting in lagging economic recovery China’s main macro-drivers Future economic growth and liquidity fading 15 Swiss financial sector Key highlights Banking secrecy •Private Banks’foreign subsidiaries captured a large part of money repatriated after various amnesties •Renewed interest in moving tax-declared money to Switzerland mainly coming from EU countries •Hope that the automatic data exchange could be avoided Basel III •Set of rules on raising the quality, consistency and transparency of bank capital not implemented before 2012 •Introduction of some counter-cyclical rules forcing banks to build buffers in the good times •Market pressure already forced the banking system to raise the level and quality of the capital and liquidity and be more cautious with leverage •In Switzerland, macro-risks posed by financial intermediaries require reforms to be implemented earlier •Therefore, capital adequacy and leverage ratios for the two big banks close to the highest ratios of major international banks UBS Federal investigation •The Swiss Parliament scheduled to vote on the US-Swiss GovernmentAgreement regarding the exchange of US taxpayer information over 4’500 accounts to the US Tax Authorities in accordance with agreement signed last August •Upper house of Parliament already voted in favor of the hand over, while the Lower House backed the UBS/US treaty on June 15in in its second vote called again for a referendum, sending the deal back to the upper house and delaying a binding decision 16 17 Macro-economic conclusions •Swiss economy emerging from the global economic crisis in better shape: üMore prudent fiscal policy üResilient consumer spending üRobust exports •Market went from euphoric to very risk adverse in few weeks: üUS early recovery with China still growing fast üUnderestimated Europe Sovereign Debt issue in Q1 2010 •Central banks forced to withdraw liquidity in order to contain inflation risk going forward implying structural higher volatility •Solvency crisis rather than a liquidity crisis (2008) implying lower risk of meltdown Identified risks •Economic recovery fading as Governments act fast to reduce public debt: üLower-than- expected earnings and margins due to low capacity utilization üDeflation threats •Unexpected increase in volatility weighing on equities’ valuation üFinancial companies particularly affected •Hard landing in China •Currencies volatility increases removing automatic stabilizers to adjust global imbalances 18 Review •Based on macro-economic scenario and risks, reduction of economic sensitivity and market beta of the portfolio üLowered exposure to industrial companies üMaintained underweight in financials üRaised exposure to technology sector Outlook •Attractive equity valuation versus government and corporate bonds •Short and long term negative impact of excess public debt on growth not yet discounted in the market üTrigger point approaching •Future investments focusing on key themes üGrowth in emerging market consumers spending (luxury goods) üGrowth in energy efficiency investments and green tech üDomestic real estate due to strength of domestic economy and immigration üResumptions of capital expenditure in traditional energy sector üCompanies with high market share in specific industries and pricing power: Focus on balance sheet quality because financing cost is rising Investment strategy 19 Market Return and Analysis Swiss performance index valuation Dividend Discount Model Price to Book Valuation 20 21 Bloomberg estimates Indexes comparison SPI STOXX 600 SP 500 Estimated PE Price to book Price to sales Dividend yield Swiss performance earnings yield versus European corporate and government yield 22 SPI industry group performance 12/31/09 - 6/4/10 Source: Bloomberg 24 SWZ Positioning 25 SWZ sector exposure Situation as of 4 June 2010 SWZ SPI Beta 1 Volatility 1 9.78% 10.26% Tracking Error 2 3.19% 1)100 days annualized 2)Standard deviation of daily performance YTD annualized vs. SPI annualized 27 SWZ factors exposure Weight versus the SPI Breakdown by size and cyclicality components SPI SWZ Defensive 50.95% 42.86% Mid Cap growth 2.54% 5.20% Large Cap Industrial Cyclical 9.92% 4.11% Large Cap consumer (luxury) 3.38% 4.16% Small and Mid Cap Industrial Cyclical 4.78% 7.03% Banks and Asset Managers 16.38% 9.42% Insurance 6.58% 4.24% Real Estate 0.91% 3.85% Utilities 0.15% 0.72% Private Equity 0.00% 3.75% Sector highlights (I) Consumers •The discretionary segment of goods and services benefited from the emerging market demand •Watch exports were particularly strong growing at a double digit rate. The luxury industry will continue to benefit from an attractive brand portfolio •Demand from Asia ex-Japan will continue to be a growth driver for the luxury segment and in particular for Swatch and Richemont, which draw about 40% oftheir profits outside the developed countries Healthcare •The financial crisis has been disruptive to pharmaceutical markets too •Companies are adapting their models in response to healthcares regulations, increased competitions from generics and “me-too” products, regulatory pathway for drug approval •Potential development in the emerging markets will be a central theme for the pharmaceutical and medical technology industry •Healthcare will continue to be seen as a defensive play 28 Sector highlights (II) Industrials •Encouraging signs of recovery was seen in the second half of 2009 already. Order intakes have improved and the small and mid cap segment turned back to profitability •With a low cost basis and adjusted structure, industrials have reinforced their balance sheet and have higher operating leverage •The strong Swiss Franc may affect the top line of Swiss industries to some degree Banks •Banks are shrinking balance sheets to meet new regulations driving down most financial asset prices •New capital requirements could structurally depress ROEs reaching 18% in the past cycle to below 11% •Banks are reluctant to lend to one another, while central banks have immediately offered liquidity to banks that need it •Swiss private banks could benefit from a flight-to-safety trend given the low tax environment, strong currency within a stable political environment •The sector should continue to suffer from multiple compression, lower structural profits, rising capital requirements and structural cost pressure •In a European context, Swiss banks could relatively benefit from very high capitalization levels and regulation norms that are already ahead of the curve 29 30 SWZ largest holdings Nestlé Consumers Novartis Healthcare Roche Healthcare Credit Suisse Financials Zurich Financial Insurances ABB Const. & Materials UBS Financials Swatch Personal & Goods Rieter Automobiles & Parts 0 PSP Real Estate * sector: STOXX Europe 600 Situation as of 4 June 2010 31 SPI sectors valuation and growth Bloomberg estimates 32 SWZ Performance SWZ total return comparison versus the SPI 12/31/09 - 6/4/10 (CHF) -0.91% -1.43% SWZ Performance Spread +0.52% 33 34 SWZ performance analysis YTD 12/31/09 - 5/31/10 (USD) Share price total return in USD: - 12.22 % S&P 500 total return :- 1.49 % Performance of Fund in local currency: -1.01% Swiss Francs vs. USD: -11.97% Discount Impact: +0.73% 35 SWZ performance analysis 1 calendar year 12/31/08 - 12/31/09 (USD) Performance of Fund In local currency : -5.05% Swiss Francs vs. USD: +2.87% Discount Impact: +1.15% Share price total return in USD: - 1.20 % S&P 500 total return :+ 26.47 % 36 SWZ performance analysis 5 calendar years 12/31/04 - 12/31/09 (USD) Performance of Fund In local currency : +7.12% Swiss Francs vs. USD: +9.09% Discount Impact: -1.75% Share price total return in USD: + 14.81 % S&P 500 total return :+ 2.15 % 37 SWZ Private Equity Portfolio 38 38 38 Private equity holdings Limited Partnerships •Zurmont Madison Private Equity LP: May 2007 •Aravis Biotech II: October 2007 Illiquid Direct Investments •Synosia Therapeutics: October 2008 •Kuros Biosurgery: August 2009 •NovImmune: Oct. & Dec. 2009 Total commitments •CHF 25.7mn; 5.9% of SWZ (as a percent of net assets) Total draw-downs •CHF 18.4mn; 4.3% of SWZ (as percent of net assets) Situation as of 6 June 2010 NAV development on the private equity portfolio •The Net Asset Value development depends on: üInvestments in portfolio companies üCompanies valuation üFees and expenses in Limited Partnerships •Net Asset Value as a percent of Net Capital Contributed (NCC) has improved with the lowest level reached on 06.30.09 (71% in the graph below) •As of 03.31.10, the NAV as a percent of NCC was 86% and is expected to further increase with (J-curve phenomenon): üNew added portfolio companies in the Limited Partnerships Zurmont and Aravis üThe relative reduction in expenses and fees üAn increase in valuation of portfolio companies üNew investments in illiquid direct companies 40 SWZ Peer Group Comparison 41 Peer group performance comparison Swiss Francs as of 5/31/10 6.91% 43 Marketing Marketing efforts since June 2009 •The Fund participated in the annual Swiss National Day Celebration in New
